Citation Nr: 0503438	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  01-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $13,413.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from August 1954 to June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2001, the Board found 
waiver of this debt was not precluded because of bad faith 
and remanded the case to the RO for additional development.  
The Committee denied waiver upon re-adjudication in July 2004 
and issued a supplemental statement of the case as to this 
matter.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant's death pension benefit payments were 
retroactively amended as a result of information 
demonstrating previously unreported income; the calculated 
overpayment of benefit payments in the amount of $13,413 was 
properly created.

3.  The appellant is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

4.  The appellant was at fault in the creation of the debt in 
failing to properly report all of her countable annual 
income; VA was not at fault in the creation of the debt.

5.  Waiver of the assessed overpayment would result in unfair 
enrichment to the appellant.

6.  Recovery of the assessed overpayment would not deprive 
the appellant of basic necessities.

7.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

8.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of benefits in the amount 
of $13,413 would not be contrary to the principles of equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of this appeal there was a significant 
change in VA law; on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA notification procedures, however, do not 
apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  It is significant to note that chapter 53 of 
title 38, U.S. Code (which governs waiver requests) contains 
its own decision notice provisions.  All relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

Factual Background

In December 1995, the appellant submitted her claim for VA 
death pension benefits.  She reported she received monthly 
Social Security Administration (SSA) benefit payments on 
behalf of a dependent child in the amount of $78, but denied 
having any other assets or income.  

In correspondence dated in April 1996 the appellant was 
notified that her pension claim had been approved and that 
monthly benefit payments would be made based upon her report 
of annual countable income in the amount of $936.  She was 
informed that the rate of VA pension depended upon her total 
family income and instructed to immediately report any 
changes in income.  

In a January 1997 VA Improved Pension Eligibility 
Verification Report (EVR) the appellant stated she received 
monthly company retirement payments in the amount of $39.10.  
She denied any changes to her income during the past 12 
months and indicated she did not expect to receive income 
from any other sources in 1997 or 1998.

In correspondence dated in February 1997 the appellant was 
notified of a proposal to reduce her VA benefit payments 
effective from January 1, 1996, because of information 
received showing she had been receiving monthly SSA payment 
in excess of what she had previously reported.  She was 
notified that her pension award had been amended by 
correspondence dated in July 1997 and again instructed to 
immediately report any changes in income.

In September 1997, the appellant requested an audit of her 
benefit account.  An audit was provided in November 1997.  In 
written statements received in September 1997, January 1998, 
and June 1998, the appellant reported she had been unemployed 
since June 1, 1996.  She also stated, in essence, that her 
only income was monthly SSA payments in the amount of $356 
and a monthly company retirement payment of $39.10.  

In her September 1998 EVR the appellant reported she received 
monthly SSA payments of $356 and monthly company retirement 
payments in the amount of $39.10.  She denied any changes to 
her income during the past 12 months and indicated she had no 
other income the previous year and did not expect to receive 
income from any other sources that year or the next year.

In correspondence dated in October 1998 and April 1999 the 
appellant was notified that her pension award had been 
amended based upon her annual countable income for 1997, 
1998, and 1999.  She was informed that her reported medical 
expenses had been considered and instructed to immediately 
report any changes in income.

In her April 1999 EVR the appellant reported she received 
monthly SSA payments of $368 and monthly company retirement 
payments in the amount of $39.10.  She denied any changes to 
her income during the past 12 months and indicated she had no 
other income in the period from January 1998 to 
December 1998.  She stated she did not expect to receive 
income from any other sources in the period from January 1999 
to December 1999.

In June 1999, in response to a VA request that she verify 
information showing she had received income in 1996, the 
appellant stated, in essence, that all information had been 
previously submitted and that the matter should have been 
cleared up.  

In November 1999, the RO proposed that the appellant's VA 
death pension benefits be reduced retroactively as of 
February 1, 1996, due to her receipt of income for the year 
1996 in the amount of $10,092.  In January 2000, the RO 
amended the appellant's VA death pension benefits effective 
from February 1, 1996.  The appellant was subsequently 
informed of an overpayment of VA death pension benefits.  

In her January 2000 EVR the appellant reported she received 
monthly SSA payments of $377 and monthly company retirement 
payments in the amount of $39.10.  She denied any changes to 
her income during the past 12 months and indicated she had no 
other income in the period from January 1999 to 
December 1999.  She stated that she did not expect to receive 
income from any other sources in the period from January 2000 
to December 2000.

In January 2000, in response to a VA request that she verify 
information showing she had received income in 1997, the 
appellant identified her receipt of company pension payments 
of $469, interest payments of $2,465, and 401k disbursements 
of $6,999.

In March 2000, the appellant requested a waiver of recovery 
of overpayment.  She claimed her expenses exceeded her income 
and that repayment would cause undue hardship.  In support of 
her claim she submitted a financial status report indicating 
monthly SSA payments of $803 and monthly retirement payments 
of $39.10.  She reported monthly expenses in the amount of 
$1,431.75, including $220 for rent or mortgage payments, $280 
for food, $142.50 for utilities and heat, $23.50 for 
telephone, $14.50 for cable, $24 for property taxes, $153.58 
for insurance, and $573.67 for installment contract debts.  
She reported her only asset was a 1999 Oldsmobile with a 
value of $14,000.

In April 2000, the RO retroactively terminated payment of the 
appellant's VA death pension benefits as of February 1, 1997, 
due to her receipt of income for the year 1997.  The 
appellant was informed that the action result in an 
overpayment of VA death pension benefits to her.  In April 
2000, the Committee denied waiver of recovery of the 
overpayment of VA death pension benefits in the amount of 
$13,413.00.

In a September 2000 financial status report the appellant 
indicated she received monthly SSA payments of $803 and 
monthly retirement payments of $39.10.  She reported monthly 
expenses including $436 for rent or mortgage payments, $328 
for food, and $256.72 for utilities and heat.  She reported 
her only asset was a 1999 Oldsmobile with a value of $2,200.

In her October 2000 notice of disagreement the appellant 
stated, in essence, that she had turned in all her income to 
a representative in Lafayette in 1996 who neglected to send 
it in for her.  She stated the automobile she had reported as 
her only asset actually belonged to her son and that he also 
helped pay her monthly housing expenses.  She claimed she had 
been disabled since 1996 and was not presently receiving her 
worker's compensation payments.  In an undated written 
statement received in February 2001 she reiterated her claim 
that she had not worked since June 1996.  She stated she was 
living on her SSA payments and had to borrow money to make 
ends meet.  She reported she was heavily in debt because of 
her medical expenses.  

In an April 2002 financial status report the appellant 
indicated she received monthly SSA payments of $854.  She 
reported monthly expenses in the amount of $1,504, including 
$376 for rent or mortgage payments, $400 for food, $341 for 
utilities and heat, $104 for VA overpayment, and $283 for a 
car note (she apparently later clarified that she had no car 
and that her son made the car payments).  She reported her 
only asset was a 1999 Oldsmobile with a value of $12,000 (a 
handwritten notation, however, indicated the car did not 
belong to the appellant).

VA income verification records show that in 1996 the 
appellant had earned income in the amount of $9,776 and 
unearned income in the amount of $785.  In 1997 she had 
unearned income in the amount of $9,933.  

In May 2004, the appellant reported her total family income 
for 1996 had been $11,021 and for 1997 had been $10,335.  In 
support of her claim she submitted copies of income tax 
reports dated in 1996 and 1997.

The appellant was provided an audit of her VA benefit account 
in November 2004.  It was noted that the audit was based upon 
calculated annual incomes for the periods from 
January 1, 1996, of $4,152, from February 1, 1996, of 
$14,773, from December 1, 1996, of $14,863, from February 1, 
1997, of $14,899, from December 1, 1997, of $14,977, from 
February 1, 1998, of $14,977, and from February 1, 1999, of 
$25,043.  It was noted that underreporting of family income 
was the sole reason for the overpayment created and that her 
family income had been excessive for VA death pension except 
for the month of January 1996.

Analysis

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991); see also 38 C.F.R. § 1.911(c) (2003), VAOPGCPREC 
6-98 (Apr. 24, 1998).  Although the appellant requested and 
was provided an audit of her death pension benefit payments, 
she has not asserted that the amount of overpayment created 
was incorrect.  Records show the appellant's death pension 
benefit payments were retroactively amended as a result of 
information demonstrating previously unreported income.  As 
the appellant does not dispute the fact that she received 
this income, the Board must conclude that the calculated 
overpayment indebtedness in the amount of $13,413 was 
properly created.

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2004).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2004).

In this case, the Board has previously determined that the 
indebtedness did not result from fraud, misrepresentation or 
bad faith on the appellant's part.  Therefore, waiver of 
indebtedness is not precluded if shown that it would be 
against the principles of equity and good conscience to 
require the appellant to repay the debt to the government.  
38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record shows the appellant was at 
fault in the creation of the debt in failing to properly 
report all of her countable annual income.  VA was not in any 
way at fault in the creation of the debt.  The Board also 
finds that waiver of recovery would constitute unjust 
enrichment by creating an unfair gain to the appellant 
because she would be allowed to retain funds to which she was 
not entitled.  The appellant was paid more than she was 
entitled under VA law because her annual countable income was 
not accurately reported.  

Although the appellant has submitted numerous statements and 
financial status reports indicating limited income and 
monthly expenses in excess of her reported monthly income, 
her reports are inconsistent with the information obtained by 
VA demonstrating she has received additional income including 
from 401k interest and distribution payments.  She repeatedly 
denied ownership of any investment assets in reports of her 
financial status.  Her VA financial status reports have also 
provided inconsistent statements concerning her assets and 
monthly expense payments.  In her February 2000 report she 
listed monthly mortgage and home equity loan payments, but 
denied owning any real estate.  The most recent VA audit 
shows the appellant received annual countable income in 
excess of $14,000 per year during the period from 1996 to 
1999.  Therefore, the Board finds the appellant's assertions 
as to financial hardship are not credible and that based upon 
the probative evidence of record repayment would not deprive 
her of basic necessities.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  There is no 
indication that reliance on the overpaid benefits resulted in 
the appellant's relinquishment of a valuable right or the 
incurrence of a legal obligation.  After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The appellant's fault in the creation of the debt and her 
unjust enrichment outweigh any possible financial hardship 
that may result in the repayment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against a waiver of the assessed overpayment.


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $13,413 is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


